HEAD, J.,
dissenting. — There are six counts in the complaint, each claiming $155, as due upon an account stated. The first is as follows, after properly stating the names of the parties in the caption : ‘ ‘ The plaintiffs claim of the defendant one hundred and fifty-five dollars, due from him On account stated between the plaintiffs and defendant on the 18th day of March, 1888, which sum of money, with the interest thereon, is still unpaid. The account is verified by affidavit.” Each of the others is in the same words', except that a different date on which the account was stated is given, and the averment that the account is verified by affidavit is omitted. The second avers the account was stated on the 7th day of June, 1887; the third, on the 6th day of August, 1887 ; the fourth, on the 8th day of August, 1887 ; the fifth, on the 15th day of November, 1887; and the sixth, on the 25th day of October, 1887. It will be observed *340that neither of these counts states that the amount of the alleged account stated was $155. That is the sum sued for as due on an account stated, on the day named. It will not be denied, I apprehend, that, under either of these counts, if the plaintiffs proved, to the satisfaction of the jury, that, on the day specified, an account was stated between the parties showing an amount due the plaintiffs, (no defense being proven) the plaintiffs would be entitled to recover the amount of the stated account, not exceeding the sum sued for. The fact that the amount of the account, as actually stated, was more or less than the sum sued for, would create no obstacle to a recovery. If the amount was greater than the sum sued for, it may have been reduced by a subsequent payment, or the plaintiff may, of his own volition, remit the excess. In either case, the plaintiff could well declare and recover for a sum less than the account stated. So also, if he declares for a greater sum he may' yet recover the sum proven. These principles are elementary and of every day application. If we apply to this case the strictest notions of pleading and evidence, holding the plaintiffs to a correspondence of allegations and proof, and concede that there is a failure of proof, or conflict in the evidence, in support of those counts which lay the account stated on March 18, 1888, June 7, 1887, and October 25, 1887, respectively, yet upon the undisputed evidence, as I conceive, the plaintiffs were entitled to the general affirmative charge in their favor on account of the three remaining counts. Let us see then what the record shows.
In the first place, the plaintiffs introduced in evidence, without objection, a sworn account in their favor against defendant, wherein the latter was debited with sundry bills or items of merchandise, on sundry days during the years 1886 and 1887, beginning with September 17, 1886, and ending with August 8, 1887 ; there being 17 of such bills, the smallest of which is for $7.75, and the largest for $228.92. There is also charged, on November 15, 1887, an item of cash for $24.86 The total amount of the account is $1,413.30. The defendant is then credited with many items of cash paid on the account, ranging from $5 to $160, and from September 17th, 1886, to December 17, 1888, aggregating $ 1,258.30, leaving a balance due plaintiffs of $155. This account, *341it will be observed, does not present a case of “mutual accounts and reciprocal demands” between two-persons, or “mutual accounts” between merchants. The dealing was simply that of sales of goods by the plaintiffs, upon which payments in cash were made by defendant. See McCulloch v. Judd, Sons & Co., 20 Ala. 703 (709). There was, therefore, no item on the defendant’s side, which it can be claimed was open, to impart to the account on plaintiffs’ side the nature of an open account, if the latter was otherwise stated. This account, we have said, was verified and introduced without objection; hence, whether it be open or stated, each item of it, upon this proof, must be taken as correct, if there be no counter evidence of its incorrectness. Besides, Loventhal, one of the plaintiffs, testifies to the correctness of every item upon it. There is conflict in the evidence as to the correctness of the bills charged in January, February, April and June, 1887, arising from the statement in the defendant’s testimony that “he bought no goods in 1887 prior to August;” but as to all the other charges there is no conflict whatever. Plaintiffs’ evidence showing their correctness is in nowise denied. This establishes then, without dispute, the correctness of the charge for cash, $24.86, November 15, 1887. That item was, in its very nature, an account stated. There can be no such thing as an open account for money loaned, or money paid, where the transaction is such that the express agreement of the parties, or the law, fixes the time for its repayment, for the obvious reason that the money itself ascertains its own sum and fixes the exact measure of the creditors recovery; and this nature can not be changed by entering it upon a book of accounts, or an account drawn off, no more than the nature of a promissory note can be changed by a like entry. It remains still a demand for money loaned or money paid. So much for this item. Excepting the items of January, February, April and June, 1887, there is, as I have said, no conflict in the evidence of the correctness of the account; and further, it is shown, without conflict or dispute, that for every bill of merchandise charged upon the account, the plaintiffs rendered to the defendant, at the time, a complete account thereof, which was retained by the defendant without objection. This fact is shown by the testimony of Loventhal, and not denied by the defendant. *342The defendant himself testifies that bills were rendered of all the goods he bought; which admission, in view of the undisputed testimony that he bought all the goods charged upon the account, except those of January, February, April and June, 1887, applies to every item upon the account with that exception. But, as I said, he does not deny Loventhal’s testimony that bills were rendered for every item of merchandise charged, including those of January, February, April and June, 1887. He expressly admits the item- of August.5,1887, for $129.67, and that the bill was correct. He states in his testimony that no account was eyer rendered to him for payment; .but that was not essential. If the bills were rendered .merely to inform him what they were, and if retained, without objection, beyond a reasonable time for examination and response, they become as much stated accounts as if their rendition were accompanied by a de- . mand for payment. Now, these facts being true., it is established, beyond all question, that each item charged . upon the account became an account stated between the parties, and plaintiffs could have incorporated in their complaint as many counts as there are charges — a count for each charge — and with no other plea than those .interposed in this case, they would have been entitled to recover upon every count, except those for the bills of January, February, April and June, 1887, which were in dispute, and, in consequence, were cases for the jury. This proposition is true, notwithstanding the undisputed fact that all these bills were paid, except $155, to be ■ carved out of the last charges on the account, for the reason that, no plea of payment being interposed, evidence of payment can not be permitted to defeat a recovery— such evidence being admissible, under the general issue, only, in mitigation of damages. — McMillian v. Wallace, 3 Stew. 185 ; 1 Suth. Dam., p. 260. Id such case, where the entire demand is shown to have been paid, the plaintiff is entitled to recover nominal damages. To defeat the action by the defense of payment, it must be specially pleaded. Then what have we? 1. A count upon an account stated on August 5,1887, sustained by the undisputed evidence that on that day an account was stated between the parties for $129.67, in plaintiffs’ favor. 2. Account for August 8, 1887, with like proof, showing $8.35 ; and, 3. Account for Novem*343ber 15, 1887, with like proof, showing 24.86, in plaintiffs’ favor ; upon all three of which plaintiffs were entitled to recover the aggregate sum of $155, with interest — that .being the sum sued for. So far as these three items .may be said to be affected by the preceding items of the account, the case is doubly hedged about in plaintiffs’ favor. 1. As I have shown, every item on the account constituted a distinct account stated; henee neither could impart to any other the character of an open account. 2. The three items were the last transactions, and so entered. The law applied the payments which were made ($1,258.30) to the satisfaction of the debits, in the order they were incurred and charged. — Marks v. Robinson, 82 Ala. 69 ; Golden v. Conner, 89 Ala. 598. . This paid every item upon the account preceding the three in question, aud a part of one of those. If it be said that some of those items were in dispute, and that the jury might have found that the defendant did not purchase the goods they call for, in consequence of which the admitted payments exceed the amount the defendant really owed, che answer is, the defendant, under the facts of this case, can claim no benefit of these payments, without, at the same time, admitting the correctness of the debit side of the account, for the reason that there is no evidence whatever of any payments, except the plaintiffs’ admission of them by entering them as credits on the account they introduce. In such case, it is the settled rule that the debtor must take the account as a whole, or not at all. — Fitzpatrick’s Admr. v. Harris, 8 Ala. 32. Indeed, it may well be inquired whether the defendant, by disputing some of the debits and offering no evidence of any payments, has not taken the admitted payments entirely out of the case, full independent proof of the debits being made by the plaintiffs.
From what I have said it results, obviously, that the plaintiffs were entitled to the general affirmative charge which was refused, as well as the second special charge. I do not consider whether the first special charge they requested was abstract or not. The charge given for the defendant is, to my mind, clearly erroneous. Unquestionably, the jury believed, from this charge, that it was essential for the plaintiffs to prove that an account for $155 — the amount sued for — had been stated between the parties. That is certainly not the law. The amount *344as actually stated may have been more or less than the sum sued for, and yet a recovery be had.
I have considered this case according to very strict rules of pleading and practice in favor of the defendant. I have, in a measure, laid aside the rule that, in general, "allegations of number, magnitude, quantity, value, time, sums of money and the like,” as Gfreenleaf puts it, need not be proved as laid ; and have left out of view the exceeding liberality which the law, as adjudged in this State, indulges in support of actions on the common counts. Illustrating that liberality, a recovery may be had on a promissory note in an action upon an account stated. — 1 Brick. Dig., p. 148, § 199. In a case where the declaration showed that the account was stated after the issuance of the writ, under the old practice, a demurrer for this cause was held bad. The court treated the allegation of time as immaterial, and said all that was necessary to show was that the account received the assent of both parties, which was the essential matter. Carlisle v. Davis, 9 Ala. 858. In a simple action upon account, in the Code form, a recovery may be had upon proof of an account stated. So firmly is this the rule, that a plea of the statute of limitations of three years to such an action is bad on demurrer, unless it avers that the demand sued for is an open account. — 2 Brick. Dig, 226, §129. In truth, in all cases where money is due as upon an assumpsit, even in cases of special contracts where nothing remains to be done but the payment of money, the flexible common counts may be used to promote justice by doing away with technical averments and proof. They bring out and enforce the essence of the rights of the parties, shorn of technicalities. Such being their office, can it well be doubted that, upon one common count upon account stated, although a single time be averred, a recovery maybe had for the aggregate of sums due upon sundry accounts stated, at different times, before suit brought; or a recovery be had upon an account stated at a different time, and for a different sum from those alleged? If not, then where, I inquire, is the possible obstacle to the plaintiffs’ recovery in this case?
I am of opinion the judgment of the circuit court should be reversed and the cause remanded.